DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/27/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected on 03/28/2022have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note claims 4-13, 15 and 17 were previously withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 20200212111 in view of Nakamura 20120228603.


    PNG
    media_image1.png
    717
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    494
    media_image2.png
    Greyscale


Regarding claims 1 and 20, figs. 1-2 of Kim disclose Nakamura discloses a display device, comprising a display panel, wherein the display panel comprises: a display region, wherein the display region comprises a pixel region, and the pixel region comprises a first color region (RED 91 region) and a second color region (blue 93 region), wherein an emission wavelength of the first color region is greater than an emission wavelength of the second color region; 
a substrate 2; 
a plurality of reflective components (111/101, 112/102/ 113/103) disposed on a side of the substrate, wherein the plurality of reflective components comprises a first reflective component 101 and a second reflective component 103, at least a portion of the first reflective component is disposed in the first color region (region of 91), and the second reflective component is disposed in the second color region (region of 92); and 
a plurality of color filter components (91/92/93) disposed on a side of the plurality of reflective components facing away from the substrate, wherein the plurality of color filter components comprises a first color filter component 91 and a second color filter component 92, at least a portion of the first color filter component is disposed in the first color region and the first color filter component is transmissive for light of a first color, and the second color filter component is disposed in the second color region and transmissive for light of a second color; 
wherein in a direction perpendicular to the substrate, in a same pixel among the plurality of pixels, the first color filter component overlaps the first reflective component to form a first projected region on the substrate, the second color filter component overlaps the second reflective component to form a second projected region on the substrate, and an area of the first projected region is equal to an area of the second projected region (fig. 1 above as labeled by examiner of area A, region, projected on the substrate).
Kim does not disclose of a plurality of pixels, each of the plurality of pixels comprises a plurality of pixel regions, and the plurality of pixel regions.
However, figs. 1-2 of Nakamura discloses a display device, comprising a display panel, wherein the display panel comprises: a display region (fig. 1), wherein the display region comprises a plurality of pixels (fig. 1), each of the plurality of pixels comprises a plurality of pixel regions (fig. 2A), and the plurality of pixel regions comprises a first color region and a second color region, wherein an emission wavelength of the first color region is greater than an emission wavelength of the second color region.
In view of such teaching, it would have been obvious to forma a display of Kim comprising a plurality of pixels, each of the plurality of pixels comprises a plurality of pixel regions, and the plurality of pixel regions, instead of a single pixel, such as taught by Nakamura in order to form a bigger display device.

Regarding claim 2, fig. 2 of Kim discloses wherein each of the plurality of reflective components comprises a reflective electrode 101 (metal is an electrode), each of the plurality of color filter components comprises a color filter, wherein in the direction perpendicular to the substrate; and a plurality of reflective electrodes (101/102/103) of the plurality of reflective components comprises a first reflective electrode 101 disposed in the first color region and a second reflective electrode 102 disposed in the second color region, wherein in the direction perpendicular to the substrate, an area of the first reflective electrode is equal to an area of the second reflective electrode (see examiner labeled as area A above).

Regarding claim 3, fig. 1 of Nakamura discloses wherein the plurality of pixel regions is arranged in a matrix along a first direction and a second direction.
Fig. 1 of Kim disclose along the first direction, a width of the first reflective electrode is equal to a width of the second reflective electrode; and along the second direction, a length of the first reflective electrode is equal to a length of the second reflective electrode.
The resulting structure would have been one meeting the claimed invention.

Regarding claim 14, figs. 1-2 of Kim discloses wherein in the direction perpendicular to the substrate, an area of the color filter is greater than an area of the reflective electrode in the same pixel region. 
Regarding claim 16, fig. 2 of Kim discloses further comprises a third color region (GREEN), wherein an emission wavelength of the third color region is greater than the emission wavelength of the second color region and is not equal to the emission wavelength of the first color region; the plurality of reflective components further comprises a third reflective component (112/102), wherein at least a portion of the third reflective component is disposed in the third color region; the plurality of color filter components further comprises a third color filter component 92, wherein at least a portion of the third color filter component is disposed in the third color region and the third color filter component is transmissive for light of a third color; and
in the direction perpendicular to the substrate, in the same pixel, the third color filter component overlaps the third reflective component to form a third projected region oi the substrate, and an area of the first projected region is equal to an area of the third projected region (see examiner labeling in claim 1 rejection above).
The resulting structure would have been one meeting the claimed invention.

Regarding claim 18, fig. 2 of Kim discloses wherein each of the plurality of reflective components comprises a reflective electrode (101/102/103), each of the plurality of color filter components comprises a color filter (91/92/93), wherein in the direction perpendicular to the substrate, the color filter completely covers the reflective electrode in a same pixel region; the first reflective component comprises a first reflective electrode 101 and a first reflection assistance element 111, wherein the first reflective electrode is disposed in the first color region; the second reflective component comprises a second reflective electrode 103, wherein the second reflective electrode is disposed in the second color region; and the third reflective component comprises a third reflective electrode 102 and a second reflection assistance element 112, wherein the third reflective electrode is disposed in the third color region; in the direction perpendicular to the substrate, the first color filter component covers at least a portion of the first reflection assistance element, and the third color filter component covers at least a portion of the second reflection assistance element; in the direction perpendicular to the substrate, in the same pixel, an overlapping area of the first color filter component and the first reflection assistance element constitutes a first area  on the substrate (total area - A as labeled by examiner above), and an overlapping area of the third color filter component and the second reflection assistance element constitutes a second area (total area - A as labeled by examiner above); and in the same pixel, a sum of the first area and an area of the first reflective electrode is equal to a total area of the second reflective electrode, and a sum of the second area and an area of the third reflective electrode is equal to the total area of the second reflective electrode (total area – A +A = total area).

Regarding claim 19, fig. 2 of Kim disclose wherein a light transmittance of the first color filter component is equal to a light transmittance of the second color filter component and is equal to a light transmittance of the third color filter component (transmittance at the entrance surface).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829